UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (800) 649-2877 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of October 31, 2011 there were outstanding 13,431,449 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended September 30, 2011 Table of Contents PART I.Financial Information: Page Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statements of Comprehensive Operations 5 Unaudited Condensed Consolidated Statements of Cash Flows 6 Unaudited Condensed Consolidated Balance Sheets 7 Unaudited Condensed Consolidated Statement of Changes in Common Stock Equity 9 Notes to Unaudited Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures about Market Risk 56 Item 4. Controls and Procedures 57 PART II.Other Information: Item 1. Legal Proceedings 58 Item 1A. Risk Factors 59 Item 6. Exhibits 60 SIGNATURES 61 Page 1 of 61 Table of Contents GLOSSARY OF TERMS The following is a glossary of frequently used abbreviations or acronyms that are found in the report: Current or former CVPS Companies, Segments or Investments CRC Catamount Resources Corporation Custom Custom Investment Corporation CV or CVPS Central Vermont Public Service Corporation East Barnet Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. Transco Vermont Transco LLC VELCO Vermont Electric Power Company, Inc. VETCO Vermont Electric Transmission Company, Inc. VYNPC Vermont Yankee Nuclear Power Corporation Regulatory and Other Authorities DOE United States Department of Energy DPS Vermont Department of Public Service EPA Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service NRC Nuclear Regulatory Commission PSB Vermont Public Service Board SEC Securities and Exchange Commission VANR Vermont Agency of Natural Resources Other AFUDC Allowance for funds used during construction AOCL Accumulated other comprehensive loss ARP MOU Memorandum of Understanding with the DPS on the Alternative Regulation II Plan ARRA American Recovery and Reinvestment Act CDA Connecticut Development Authority Bonds Connecticut Yankee Connecticut Yankee Atomic Power Company CVPS SmartPower® CV’s “smart grid” program designed to modernize and automate the electrical grid, provide automated meter reading, and empower consumers to make better energy choices. The plan includes two-way communications systems and strategies to introduce new rate designs, including dynamic pricing and demand response programs. CVPS SmartPower® MOU Memorandum of Understanding with the DPS on CVPS SmartPower® DNC Dominion Nuclear Connecticut Dodd-Frank Act Dodd-Frank Wall Street Reform and Consumer Protection Act DUP Vermont's Distributed Utility Planning EEI Edison Electric Institute EEU Vermont Energy Efficiency Utility Entergy Entergy Corporation Entergy-Vermont Yankee Entergy Nuclear Vermont Yankee, LLC EPACT Federal Energy Policy Act of 2005 EPS Earnings per share ERM Enterprise Risk Management ESAM Earnings sharing adjustment mechanism FASB Financial Accounting Standards Board FCM Forward Capacity Market Fortis Fortis Inc. and Fortis subsidiaries involved in the terminated proposed merger transaction Fortis subsidiaries FortisUS Inc. and Cedar Acquisition Sub Inc. Page 2 of 61 Table of Contents FTRs Financial Transmission Rights Gaz Métro Gaz Métro Limited Partnership GMP Green Mountain Power Corporation HQUS PPA Long-term power purchase and sale agreement with H.Q. Energy Services (U.S) Inc. IASB International Accounting Standards Board IFRS International Financial Reporting Standards IPPs Independent Power Producers ISO-NE New England Independent System Operator kWh Kilowatt-hours Maine Yankee Maine Yankee Atomic Power Company Moody's Moody's Investors Service MOU Memorandum of Understanding MW Megawatt MWh Megawatt-hours NOATT NEPOOL Open Access Transmission Tariff NYSE New York Stock Exchange OASIS Open Access Same-time Information System Omnibus Stock Plan Central Vermont Public Service Corporation Omnibus Stock Plan Omya Omya Industries, Inc. PCAM Power supply and transmission-by-others cost adjustment mechanism PCB Polychlorinated biphenyl contamination Pension Plan A qualified, non-contributory, defined-benefit pension plan Phase I Hydro-QuébecPhase I Phase II Hydro-QuébecPhase II PPA Purchased power contract PPACA The Federal Patient Protection and Affordable Care Act PSNH Public Service Company of New Hampshire PTF Pool Transmission Facility Readsboro Readsboro Electric Department ROA Return on Assets ROE Return on Equity RTO Regional Transmission Organization SERP Officers' Supplemental Retirement Plan SMD Standard Market Design SPEED Sustainably Priced Energy Development Program for Vermont Utilities Staffing MOU Memorandum of Understanding with the DPS to review staffing level TbyO Transmission by Others costs The Exchange Act Securities and Exchange Act of 1934 TPH Total petroleum hydrocarbons TSR Total Shareholder Return U.S. GAAP Generally Accepted Accounting Principles in the United States of America VEDA Vermont Economic Development Authority Vermont Marble Vermont Marble Power Division of Omya Industries, Inc. VIDA Vermont Industrial Development Authority Bonds VJO Vermont Joint Owners VPPSA Vermont Public Power Supply Authority VTA Vermont Transmission Agreement (1991) VY PPA Purchased power contract between VYNPC and Entergy-Vermont Yankee Yankee Atomic Yankee Atomic Electric Company Page 3 of 61 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three months ended Nine months ended September 30 September 30 Operating Revenues $ Operating Expenses Purchased Power – affiliates Purchased Power Production Transmission – affiliates ) ) Transmission – other Other operation Maintenance Depreciation Taxes other than income Income tax expense Total Operating Expenses Utility Operating Income Other(Loss) Income Equity in earnings of affiliates Allowance for equity funds during construction ) 42 65 52 Other income Other deductions ) Income tax benefit (expense) ) ) Total Other (Loss) Income ) ) Interest Expense Interest on long-term debt Other interest Allowance for borrowed funds during construction ) Total Interest Expense Net (Loss) Income ) Dividends declared on preferred stock 92 92 (Loss) Earnings available for common stock $ ) $ $ $ Per Common Share Data: Basic (loss) earnings per share $ ) $ $ $ Diluted (loss) earnings per share $ ) $ $ $ Average shares of common stock outstanding - basic Average shares of common stock outstanding - diluted Dividends declared per share of common stock $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 61 Table of Contents CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (dollars in thousands) (unaudited) Three months ended Nine months ended September 30 September 30 Net (Loss) Income $ ) $ $ $ Other comprehensive (loss) income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costs and recognized in net (loss) income: Actuarial losses, net of income taxes of $0, $0, $64 and $0 0 0 95 0 Change in funded status of pension, postretirement medical and other benefit plans, net of income taxes of $0, $0, $26 and $0 0 0 38 0 0 Comprehensive income adjustments 0 0 0 Total comprehensive (loss) income $ ) $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 61 Table of Contents CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Nine months ended September 30 Cash flows provided by: OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates ) ) Distributions received from affiliates Depreciation Deferred income taxes and investment tax credits Regulatory and other deferrals and amortization ) ) Non-cash employee benefit plan costs Other non-cash expense and (income), net ) ) Changes in assets and liabilities: Fortis termination fee reimbursement from Gaz Métro 0 Decrease in accounts receivable and unbilled revenues Decrease in accounts payable ) ) Change in prepaid and accrued income taxes ) Increase in other current assets ) ) (Increase) decrease in special deposits and restricted cash ) Employee benefit plan funding ) ) Increase in other current liabilities (Increase) decrease in other long-term assets and liabilities and other ) Net cash provided by operating activities INVESTING ACTIVITIES Construction and plant expenditures ) ) Acquisition of utility property (Vermont Marble and Readsboro) ) 0 Reimbursements of restricted cash - bond proceeds 0 Project reimbursement from DOE 0 Investments in available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Other investing activities ) ) Net cash used for investing activities ) ) FINANCING ACTIVITIES Net proceeds from the issuance of common stock Decrease in special deposits for preferred stock mandatory redemption 0 Retirement of preferred stock subject to mandatory redemption 0 ) Common and preferred dividends paid ) ) Proceeds from revolving credit facility and other short-term borrowings Repayments under revolving credit facility and other short-term borrowings ) ) Proceeds from long-term debt 0 Repayment of long-term debt ) 0 Common stock offering and debt issue costs ) ) Reduction in capital lease and other financing activities ) ) Net cash provided by (used for) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements Page 6 of 61 Table of Contents CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) September30, December 31, ASSETS Utility plant Utility plant, at original cost $ $ Less accumulated depreciation Utility plant, at original cost, net of accumulated depreciation Property under capital leases, net Construction work-in-progress Nuclear fuel, net Total utility plant, net Investments and other assets Investments in affiliates Non-utility property, less accumulated depreciation ($3,198 in 2011 and $3,164 in 2010) Millstone decommissioning trust fund Restricted cash Other Total investments and other assets Current assets Cash and cash equivalents Restricted cash Special deposits 6 6 Accounts receivable, less allowance for uncollectible accounts ($2,728 in 2011 and $2,649 in 2010) Accounts receivable - affiliates, less allowance for uncollectible accounts Unbilled revenues Materials and supplies, at average cost Prepayments Deferred income taxes Power-related derivatives 37 28 Regulatory assets Other deferred charges - regulatory Other deferred charges and other assets 0 Other current assets Total current assets Deferred charges and other assets Regulatory assets Other deferred charges - regulatory Other deferred charges and other assets Power-related derivatives 0 Total deferred charges and other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 of 61 Table of Contents CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) September 30, December 31, CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 15,558,869 issued and 13,429,796 outstanding at September 30, 2011 and 15,470,217 issued and 13,341,144 outstanding at December 31, 2010 $ $ Other paid-in capital Accumulated other comprehensive loss ) ) Treasury stock, at cost, 2,129,073 shares at September 30, 2011 and December 31, 2010 ) ) Retained earnings Total common stock equity Preferred and preference stock not subject to mandatory redemption Long-term debt Capital lease obligations Total capitalization Current liabilities Current portion of long-term debt 0 Accounts payable Accounts payable - affiliates Notes payable 0 Nuclear decommissioning costs Power-related derivatives 0 Other deferred credits - regulatory Other current liabilities Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Nuclear decommissioning costs Asset retirement obligations Accrued pension and benefit obligations Power-related derivatives 89 0 Other deferred credits - regulatory Other deferred credits and other liabilities Total deferred credits and other liabilities Commitments and contingencies (Note 13) TOTAL CAPITALIZATION AND LIABILITIES $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 8 of 61 Table of Contents CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Shares Amount Capital Loss Earnings Total Balance, December 31, 2009 $ ) $ ) $ $ ) $ $ Net income Other comprehensive income Common Stock Issuance, net of issuance costs Dividend reinvestment plan Stock options exercised Share-based compensation: Common & nonvested shares 15 40 55 Performance share plans 91 ) 32 Dividends declared: Common - $0.92 per share ) ) Cumulative non-redeemable preferred stock ) ) Amortization of preferred stock issuance expense 12 12 Gain (Loss) on capital stock 2 (2 ) 0 Balance, September 30, 2010 $ ) $ ) $ $ ) $ $ Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Shares Amount Capital Loss Earnings Total Balance, December 31, 2010 $ ) $ ) $ $ ) $ $ Net income Other comprehensive income Dividend reinvestment plan Stock options exercised Share-based compensation: Common & nonvested shares 43 Performance share plans ) 80 Dividends declared: Common - $0.92 per share ) ) Cumulative non-redeemable preferred stock ) ) Amortization of preferred stock issuance expense 12 12 Balance, September 30, 2011 $ ) $ ) $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 9 of 61 Table of Contents CENTRAL VERMONT PUBLIC SERVICE CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS ORGANIZATION General Description of Business Central Vermont Public Service Corporation (“we”, “us”, “CVPS” or the “company”) is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 160,000 customers in 163 of the towns and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-NE, the operator of the region’s bulk power system and wholesale electricity markets.The resale revenue generated from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include C.V. Realty, Inc., East Barnet and CRC.We have equity ownership interests in VYNPC, VELCO, Transco, Maine Yankee, Connecticut Yankee and Yankee Atomic. Pending Merger with Gaz Métro On July 11, 2011, CVPS, Gaz Métro Limited Partnership (“Gaz Métro”) and Danaus Vermont Corp., an indirect wholly owned subsidiary of Gaz Métro (“Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger Agreement”). Upon the terms and subject to the conditions set forth in the Merger Agreement, unanimously approved by the boards of directors of CVPS and Gaz Métro Inc., the general partner of Gaz Métro, Merger Sub will merge with and into CVPS (the “Merger”), with CVPS continuing as the surviving corporation and an indirect wholly owned subsidiary of Gaz Métro. Pursuant to the Merger Agreement, upon the closing of the Merger, each issued and outstanding share of CVPS common stock (other than shares which are held by any wholly owned subsidiary of the Company or in the treasury of the Company or which are held by Gaz Métro or Merger Sub, or any of their respective wholly owned subsidiaries, all of which shall cease to be outstanding and shall be canceled and none of which shall receive any payment with respect thereto, and dissenting shares) will automatically be converted into the right to receive in cash, without interest, $35.25 per share (the “Merger Consideration”), less any applicable withholding taxes. Completion of the Merger is subject to various customary conditions.They include, among others, approval by CVPS shareholders;expiration or termination of the applicable Hart-Scott-Rodino Act waiting period; receipt of all required regulatory approvals from, among others, FERC and the PSB; and the absence of any governmental action challenging or seeking to prohibit the Merger; and the absence of any material adverse effect with respect to CVPS. Each party’s obligation to consummate the Merger is also subject to additional customary conditions including,subject to certain exceptions, the accuracy of the representations and warranties of the other party and performance in all material respects by the other party of its obligations. The Merger Agreement contains certain termination rights for both CVPS and Gaz Métro and further provides that upon termination of the merger agreement under specified circumstances, CVPS may be required to pay Gaz Métro a termination fee of $17.5 million and reimburse Gaz Métro for up to $2 million of its reasonable out-of-pocket transaction expenses. Regulatory Approvals:On September 2, 2011, CVPS, Danaus Vermont Corp., Northern New England Energy Corporation, for itself and as agent for Gaz Métro and the direct and indirect upstream parents of Gaz Métro, GMP, and Vermont Low Income Trust for Electricity, Inc. filed a petition with the PSB for approval of the proposed merger announced by the companies on July 12, 2011.The PSB established a review schedule, beginning with a workshop held on October 14, 2011 and a public hearing on November 1, 2011. In addition, we made other regulatory filings seeking approval of the proposed merger, including with the Nuclear Regulatory Commission, the Federal Energy Regulatory Commission, the Federal Trade Commission, Federal Communications Commission, New York State Public Service Commission, New Hampshire Public Utilities Commission, and the Maine Public Utility Commission.On September 26, 2011, in connection with the Hart Scott-Rodino filing, the Federal Trade Commission granted early termination of the statutory waiting period, which effectively allows us to continue planning for the proposed merger. Shareholder Approval:On September 29, 2011, CVPS held a Special Meeting of Shareholders (“Special Meeting”), in Rutland, Vermont.The shareholders approved the Agreement and Plan of Merger,effective as of July 11, 2011, in a non-binding advisory vote and approved the change-in-control payments related to the merger.Over 75 percent of the outstanding shares of the company were represented at the meeting, and of those, more than 97 percent voted in support of the sale. Page 10 of 61 Table of Contents Reimbursement of Termination Fee:On September 29, 2011, as a result of the approval by the company’s shareholders of the merger, Gaz Métro reimbursed CVPS for the full amount of the Fortis Termination Payment of $17.5 million plus expenses of FortisUS Inc. of $2 million.Such reimbursement was required pursuant to the terms of CVPS’s Merger Agreement with Gaz Métro. Under the Merger Agreement, CVPS is required to repay the amount of such reimbursement to Gaz Métro in the event the Merger Agreement is terminated because of either the issuance of an order or injunction prohibiting the merger (other than as a result of the action by a governmental entity with respect to required regulatory approvals) or the breach by CVPS of its representations, warranties or covenants contained in the Merger Agreement.If the Merger Agreement is terminated for any other reason, CVPS is not required to repay such amount to Gaz Métro.While CVPS believes it is unlikely that the Merger Agreement will be terminated on a basis giving rise to a requirement to repay Gaz Métro and, accordingly, believes that the likelihood of such repayment is remote, the final accounting for the reimbursement cannot be determined until the Merger is either completed or terminated.Accordingly, the reimbursement has been recorded as an Other Current Liability until that time. Terminated Merger Agreement with Fortis On May 27, 2011, CVPS, FortisUS Inc., Cedar Acquisition Sub Inc., a direct wholly owned subsidiary of Fortis (“Merger Sub”) and Fortis Inc., the ultimate parent of Fortis (“Ultimate Parent”), entered into an Agreement and Plan of Merger (the “Fortis Merger Agreement”). On July 11, 2011, prior to entering into the Merger Agreement with Gaz Métro, CVPS terminated the Fortis Merger Agreement.Inaccordance withthe Fortis Merger Agreement,on July 12, 2011, CVPS paid FortisUS Inc. $19.5 million (the “Fortis Termination Payment”), including the termination fee of $17.5 million and expenses of FortisUS Inc. of $2 million. These amounts have been recorded to Other deductions on the Condensed Consolidated Statements of Operations in the three-month period ended September 30, 2011. The Merger Agreement withGaz Métrorequired Gaz Métroto reimburse CVPS for its payment of the Fortis Termination Payment immediately following the approval of the Merger Agreement by CVPS shareholders.Italsoprovides that CVPS will be required to reimburse Gaz Métro for the full amount of the Fortis Termination Payment if the Merger Agreement is terminated under certain circumstances. Vendor claim: In June 2011, following our announcement of the Fortis Merger Agreement, we received notice of a claim for up to $4.8 million from a former financial advisor, related to the pending merger.We have assessed the claim and do not believe that any amount is owed. Litigation Related to Merger Agreement On or about June 2, 2011, a lawsuit captioned David Raul v. Lawrence Reilly, et al., Civil Division Docket No. 377-6-11-RDCV, was filed in the Superior Court of Vermont, Rutland Unit against CVPS and members of the CVPS Board of Directors. The lawsuit also named as defendants FortisUS Inc. and one of its affiliates. The Raul complaint, which purported to be brought on behalf of a class consisting of the public stockholders of CVPS, alleged that CVPS’s directors breached their fiduciary duties by entering into the Fortis Merger Agreement for a price that is alleged to be unfair, as the result of a process alleged to be unfair and inadequate, with material conflicts of interest and so as to benefit themselves, and including no-solicitation, matching rights and termination fee provisions alleged to be designed to ensure that no competing offers would emerge for CVPS. The Raul complaint also included a claim of aiding and abetting against CVPS and the Fortis entities. The Raul complaint sought, among other things, injunctive relief against the proposed transaction with Fortis as well as other equitable relief, damages and attorneys’ fees and costs. On June 23, 2011, following the announcement of an offer received from Gaz Métro, David Raul filed an amended class action complaint repeating his earlier allegations and claims but also referring to this development and claiming that the CVPS Board should terminate the Fortis Merger Agreement and negotiate a new deal with Gaz Métro. On or about June 17, 2011 and June 20, 2011, two additional complaints (Civil Division Docket Nos. 417-6-11-RDCV and 425-6-11-RDCV, respectively) were filed in the Superior Court of Vermont, Rutland Unit, containing claims and allegations similar to those in the original Raul complaint and seeking similar relief on behalf of the same putative class. These complaints were filed, respectively, by IBEW Local 98 Pension Fund and by Adrienne Halberstam, Jacob Halberstam and Sarah Halberstam. On July 13, 2011, a lawsuit captioned Howard Davis v. Central Vermont Public Service, et al., Case No. 5:11-CV-181 was filed in the United States District Court for the District of Vermont against CVPS and members of the CVPS Board of Directors. The lawsuit also named as defendants Gaz Métro Limited Partnership and one of its affiliates.The Davis complaint, which purported to be brought on behalf of a class consisting of the public stockholders of CVPS, alleged that CVPS’s directors breached their fiduciary duties by, among other things, allegedly failing to undertake an adequate sales process prior to the Fortis Merger Agreement, entering into the Merger Agreement with Gaz Métro at an unfair price and pursuant to an unfair process, engaging in self-dealing, and by including various “deal protection devices” in the Merger Agreement.The Davis complaint also included a claim for aiding and abetting against CVPS and the Gaz Métro entities. The Davis complaint sought injunctive relief and other equitable relief against the proposed transaction with Gaz Métro, as well as attorneys’ fees and costs. Page 11 of 61 Table of Contents On July 22, 2011, the Halberstam plaintiffs in the state case filed an amended complaint in the Vermont Superior Court, Rutland Unit, which added Gaz Métro Limited Partnership and one of its affiliates as defendants in addition to the defendants named in the original complaint.The amended complaint contained claims and allegations similar to those in the Davis complaint and sought similar relief. On August 2, 2011, an Amended Class Action Complaint was filed in the Davis action reiterating the previous claims of breaches of fiduciary duty and adding claims that the Company’s proxy materials regarding the merger are materially misleading and/or incomplete in various respects, in alleged violation of fiduciary duties and the federal securities laws. The Amended Class Action Complaint in the Davis action seeks injunctive and other equitable relief against the proposed transaction with Gaz Métro, damages, and attorneys’ fees and costs. On or about August 17, 2011, the three cases pending in the Superior Court of Vermont were consolidated by court order, in accordance with a stipulation that had been filed by the parties.The court also entered orders stating that defendants need only respond to a consolidated amended complaint to be filed, denying a motion for expedited discovery that had been brought by the plaintiffs, and staying all discovery until the legal sufficiency of a consolidated amended complaint could be determined. On August 23, 2011, IBEW moved for leave to file a consolidated amended complaint in the state court proceedings.The proposed consolidated amended complaint contained claims for breach of fiduciary duty against the members of the CVPS Board of Directors in connection with both the Fortis Merger Agreement and the subsequent Gaz Métro Merger Agreement, including claims that the proxy materials provided in connection with the proposed shareholder vote on the Gaz Métro merger were misleading and/or incomplete, and that the CVPS Board had violated its fiduciary duties.The proposed consolidated amended complaint also contains claims for aiding and abetting fiduciary breaches against CVPS and Gaz Métro.The proposed consolidated amended complaint seeks, among other relief, an injunction against consummation of the Gaz Métro merger and damages, including but not limited to damages allegedly resulting from CVPS’s payment of a termination fee in connection with the termination of the Fortis Merger Agreement. On September 1, 2011, plaintiff in the Davis action filed a motion seeking a preliminary injunction against the September 29, 2011 shareholder vote that was scheduled in connection with the proposed Gaz Métro merger.On September 16, 2011, defendants in the Davis action filed motions to dismiss the Amended Class Action Complaint. On September19, 2011, CVPS and the other defendants in the Davis action entered into a memorandum of understanding with the Davis plaintiff regarding an agreed in principle class-wide settlement of the Davis action, subject to court approval. Inthe memorandum of understanding, the parties agreed that CVPS would make certain disclosures to its shareholders relating to the proposed merger, in addition to the information contained in the initial Proxy Statement, in exchange for a settlement of all claims.Pursuant to the memorandum of understanding, CVPS subsequently issued a Supplemental Proxy statement that included the additional disclosures. The parties to the Davis action have informed the court of the memorandum of understanding and will be seeking court approval of the proposed settlement. The parties to the MOU reserved their rights with respect to the determination of plaintiffs’ attorneys fees, if any, when our settlement agreement is reviewed by the court. Meanwhile, a putative class action complaint captioned IBEW Local 98 Pension Fund, Adrienne Halberstam, Jacob Halberstam, Sarah Halberstam, and David Raul v. Central Vermont Public Service, et al., Case No. 5:11-CV-222 was filed in the United States District Court for the District of Vermont against CVPS, Gaz Métro, and members of the CVPS Board of Directors.This federal IBEW complaint, dated September 15, 2011, contains claims of breach of fiduciary duty and inadequate proxy statement disclosures that are substantially similar to those contained in the proposed consolidated amended complaint filed by the same plaintiffs in the Superior Court of Vermont.The federal IBEW complaint also included allegations of violations of the Securities Exchange Act of 1934. On October 14, 2011, CVPS and the other defendants filed motions to dismiss the federal IBEW complaint. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These unaudited financial statements have been prepared pursuant to the rules and regulations of the SEC and in accordance with U.S. GAAP.The accompanying unaudited condensed consolidated interim financial statements contain all normal, recurring adjustments considered necessary to present fairly the financial position as of September 30, 2011, and the results of operations and cash flows for the three and nine months ended September 30, 2011 and 2010. The results of operations for the interim periods presented herein may not be indicative of the results that may be expected for any other period or the full year.These financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our annual report on Form 10K for the year ended December 31, 2010. Page 12 of 61 Table of Contents We consider subsequent events or transactions that occur after the balance sheet date, but before the financial statements are issued, to provide additional evidence relative to certain estimates or to identify matters that require additional disclosure. Financial Statement Presentation The focus of the Condensed Consolidated Statements of Operations is on the regulatory treatment of revenues and expenses of the regulated utility as opposed to other enterprises where the focus is on income from continuing operations.Operating revenues and expenses (including related income taxes) are those items that ordinarily are included in the determination of revenue requirements or amounts recoverable from customers in rates.Operating expenses represent the costs of rendering service to be covered by revenue, before coverage of interest and other capital costs.Other income and deductions include non-utility operating results, certain expenses judged not to be recoverable through rates, related income taxes and costs (i.e. interest expense) that utility operating income is intended to cover through the allowed rate of return on equity rather than as a direct cost-of-service revenue requirement. The focus of the Condensed Consolidated Balance Sheets is on utility plant and capital because of the capital-intensive nature of the regulated utility business.The prominent position given to utility plant, capital stock, retained earnings and long-term debt supports regulated ratemaking concepts in that utility plant is the rate base and capitalization (including long-term debt) is the basis for determining the rate of return that is applied to the rate base. Please refer to the Glossary of Terms following the Table of Contents for frequently used abbreviations and acronyms that are found in this report. Regulatory AccountingOur utility operations are regulated by the PSB, FERC and the Connecticut Department of Public Utility and Control, with respect to rates charged for service, accounting, financing and other matters pertaining to regulated operations.As required, we prepare our financial statements in accordance with FASB’s guidance for regulated operations.The application of this guidance results in differences in the timing of recognition of certain expenses from those of other businesses and industries.In order for us to report our results under the accounting for regulated operations, our rates must be designed to recover our costs of providing service, and we must be able to collect those rates from customers.If rate recovery of the majority of these costs becomes unlikely or uncertain, whether due to competition or regulatory action, we would reassess whether this accounting standard should continue to apply to our regulated operations.In the event we determine that we no longer meet the criteria for applying the accounting for regulated operations, the accounting impact would be a charge to operations of an amount that would be material unless stranded cost recovery is allowed through a rate mechanism.Based on a current evaluation of the factors and conditions expected to impact future cost recovery, we believe future recovery of our regulatory assets is probable.Criteria that could give rise to the discontinuance of accounting for regulated operations include: 1) increasing competition that restricts a company’s ability to establish prices to recover specific costs, and 2) a significant change in the manner in which rates are set by regulators from cost-based regulation to another form of regulation.See Note 9 - Retail Rates and Regulatory Accounting for additional information. Derivative Financial InstrumentsWe account for certain power contracts as derivatives under the provisions of FASB’s guidance for derivatives and hedging. This guidance requires that derivatives be recorded on the balance sheet at fair value.Derivatives are recorded as current and long-term assets or liabilities depending on the duration of the contracts.Our derivative financial instruments are related to managing our power supply resources to serve our customers, and are not for trading purposes. Contracts that qualify for the normal purchase and sale exception to derivative accounting are not included in derivative assets and liabilities. Additionally, we have not elected hedge accounting for our power-related derivatives. Based on a PSB-approved accounting order, we record the changes in fair value of all power-related derivative financial instruments as deferred charges or deferred credits on the balance sheet, depending on whether the change in fair value is an unrealized loss or gain.Realized gains and losses on sales are recorded as increases to or reductions of operating revenues, respectively. For purchase contracts, realized gains and losses are recorded as reductions of or additions to purchased power expense, respectively.For additional information about power-related derivatives, see Note 6 - Fair Value and Note 10 - Power-Related Derivatives. Government GrantsWe recognize government grants when there is reasonable assurance that we will comply with the conditions attached to the grant arrangement and the grant will be received.Government grants are recognized in the Condensed Consolidated Statements of Operations over the periods in which we recognize the related costs for which the government grant is intended to compensate.When government grants are related to reimbursements of operating expenses, the grants are recognized as a reduction of the related expense in the Condensed Consolidated Statements of Operations.For government grants related to reimbursements of capital expenditures, the grants are recognized as a reduction of the basis of the asset and recognized in the Condensed Consolidated Statements of Operations over the estimated useful life of the depreciable asset as reduced depreciation expense. Page 13 of 61 Table of Contents We record government grants receivable in the Condensed Consolidated Balance Sheets in Accounts Receivable. For additional information see Note 9 – Retail Rates and Regulatory Accounting – CVPS SmartPower®. Our current rates include the recovery of costs that are eligible for government grant reimbursement by the DOE under the ARRA; however, prior to January 1, 2011, the grant reimbursements were not reflected in our current rates.The grant reimbursements were recorded to a regulatory liability. Effective January 1, 2011 grant reimbursements are reflected in our rates. Supplemental Financial Statement Data Supplemental financial information for the accompanying financial statements is provided below. Prepayments: The components of Prepayments on the Condensed Consolidated Balance Sheets follow (dollars in thousands): September 30, December 31, Taxes $ $ Insurance Miscellaneous Total $ $ Other Current Liabilities:The components of Other current liabilities on the Condensed Consolidated Balance Sheets follow (dollars in thousands): September 30, December 31, Deferred compensation plans and other $ $ Accrued employee-related costs Other taxes and Energy Efficiency Utility Cash concentration account - outstanding checks Obligation under capital leases Provision for rate refund Accrued Interest Common dividends declared 0 Fortis Termination Reimbursement 0 Tropical Storm Irene expense accrual 0 Miscellaneous accruals Total $ $ Other Deductions:The components of Other deductions on the Condensed Consolidated Statement of Operations follow (dollars in thousands): Three months end Nine months ended September 30 September 30 Fortis termination fee $ 0 $ 0 Other merger-related fees 0 0 Other $ $ Total $ Page 14 of 61 Table of Contents NOTE 3 - EARNINGS PER SHARE The Condensed Consolidated Statements of Operations include basic and diluted per share information.Basic EPS is calculated by dividing net (loss) income, after preferred dividends, by the weighted-average number of common shares outstanding for the period.Diluted EPS follows a similar calculation except that the weighted-average number of common shares is increased by the number of potentially dilutive common shares.The table below provides a reconciliation of the numerator and denominator used in calculating basic and diluted EPS (dollars in thousands, except share information): Three months ended Nine months ended September 30 September 30 Numerator for basic and diluted EPS: Net (loss) income $ ) $ $ $ Dividends declared on preferred stock ) Net (loss) income available for common stock $ ) $ $ $ Denominators for basic and diluted EPS: Weighted-average basic shares of common stock outstanding Dilutive effect of stock options - Dilutive effect of performance shares - Weighted-average diluted shares of common stock outstanding Stock Options:The outstanding stock options were excluded from the computation of diluted shares for the third quarter due to the antidilutive impact; however, there were no shares excluded for the first nine months of 2011 because the prices were above the current average market price and there was no antidilutive impact.Outstanding stock options totaling 42,577 for the third quarter and 44,799 for the first nine months of 2010 were excluded from the computation of diluted shares because the prices were above the current average market price. Performance Shares:The outstanding performance shares were excluded from the computation of diluted shares for the third quarter due to the antidilutive impact.In the first nine months of 2011, there were 2,507 shares excluded because the performance share measures were not met; however, there was no antidilutive impact. Outstanding performance shares totaling 60,723 for the third quarter and first nine months of 2010 were excluded from the computation of diluted shares as either the performance share measures were not met or there was an antidilutive impact. NOTE 4 - INVESTMENTS IN AFFILIATES VELCOSummarized consolidated financial information for VELCO follows (dollars in thousands): Three months ended Nine months ended September 30 September 30 Operating revenues $ Operating income $ Income before non-controlling interest and income tax $ Less members' non-controlling interest in income Less income tax Net income $ Company's common stock ownership interest % Company's equity in net income $ Accounts payable to VELCO were $5.8 million at September 30, 2011 and December 31, 2010. Page 15 of 61 Table of Contents Transco Summarized financial information for Transco, also included in VELCO consolidated financial information above, follows (dollars in thousands): Three months ended Nine months ended September 30 September 30 Operating revenues $ Operating income $ Net income $ Company's ownership interest % Company's equity in net income $ Transmission services provided by Transco are billed to us under the VTA.All Vermont electric utilities are parties to the VTA.This agreement requires the Vermont utilities to pay their pro rata share of Transco’s total costs, including interest and a fixed rate of return on equity, less the revenue collected under the ISO-NE Open Access Transmission Tariff and other agreements. Transco’s billings to us primarily include the VTA and charges and reimbursements under the NOATT.Included in Transco’s operating revenues above are transmission services to us amounting to $1 million in the third quarter and $6.6 million in the first nine months of 2011 and net credits of $5.1 million in the third quarter and $2 million in the first nine months of 2010. These amounts are included in Transmission - affiliates on our Condensed Consolidated Statements of Operations.Accounts payable to Transco were $0.3 million at September 30, 2011 and there were no accounts payable due at December 31, 2010.Accounts receivable from Transco was $0.2 million at December 31, 2010. VYNPC Summarized financial information for VYNPC (dollars in thousands): Three months ended Nine months ended September 30 September 30 Operating revenues $ Operating (loss) income $ ) $ ) $ ) $ ) Net income $
